DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of response to restriction requirement filed 11/16/2020.
Receipt of IDS filed 12/13/2019 and preliminary amendment filed 01/14/2020 is also acknowledged.
Claims 1-3, 5, 6, 8, 9, 11, 13-16, 18, 21, 25-32 are amended.
Claims 4, 710, 12, 17, 19, 20 and 22-24 are canceled.
Claims 1-3, 5, 6, 8, 9, 11, 13-16, 18, 21 and 25-32 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5, 6, 8, 9, 11, 13-16, 18 and 21 in the reply filed on 11/16/2020 is acknowledged.
Claims 25-32 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.
Claims 1-3, 5, 6, 8, 9, 11, 13-16, 18 and 21 are under consideration.
Priority
The examiner acknowledges this application as a 371 of PCT/IB2018/054213 filed 06/11/2018, and which claims benefit of Portuguese application 110132 filed 06/09/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 14, 15 and 16 depend from claim 11.   Claim 11 recites nanoparticle s and microparticles as bioactive substance.   Claim 15 appears to lead that nanoparticles are polymeric materials such as polyamidoamine (PAMAM).
It is unclear how nanoparticles and microparticles are bioactive substances without qualifying what the nanoparticles and microparticles are.
Claim 15 uses the term “in particular” in line 2 of the claim.   In essence the “in particular” attempts to narrow broader dendrimer to narrower PAMAM.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 6, 9, 11, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LITTLE et al. (WO 2014032099 A1, cited on 1449) in view of Ghandi et al. (US 20160100578 A1).
Claim 1 is a composition comprising sucrose acetate isobutyrate (SAIB), ionic liquid and additive selected from chitin, silk fibroin, cellulose, alginate, chitosan, gellan gum, dextrin, collagen, guar gum, carrageenan, heparin, and kefiran.   The recitation of “for the release of a bioactive substance” is the intended use of the claim.   While, “for the release of a bioactive substance” is the intended use of the claim, Little teaches that its composition provides controlled release of medicinally active substances (paragraph [016]).   
Little discloses compositions comprising sucrose acetate isobutyrate (SAIB) as high viscosity carrier, bone morphogenetic protein BMP-2 as an osteoinductive agent, zeledronic acid as an anti-resorptive agent and hydroxyapatite as an osteconductive agent and the composition used to promote bone growth (see the whole document, with emphasis on paragraphs [0041], [0042], compositions in paragraph [0089], claims 1-22).   In some embodiments, agents such as heparin sulfate care added to the composition (paragraph [027]) and heparin meets the limitation of heparin additive of claim 1.   The composition of Little also contains antibiotics (paragraph [038]). 
For claim 1, the difference between Little and the claim is that the composition of Little does not contain ionic liquid as required by claim 1. 
It is known at the effective date of the invention in the art that ionic liquid has antimicrobial activity according to Ghandi (paragraph 0178) and in the Ghandi case, devices 
Therefore, at the effective date of the invention one having ordinary skill in the art would have been motivated to add ionic liquid to the composition of Little with the expectation that the ionic liquid would effective inhibit microbial infection that affects implants. 
For claim 6, it flows that the modified composition of Little containing the heparin and the ionic liquid has the heparin dissolved in the ionic liquid.
For claim 9, the composition of Little contains hydroxyapatite and hence meets the requirement of claim 9.   The hydroxyapatite are ceramic microparticles and nanoparticles (paragraph [079], claims 17-19).
For claim 11, the presence of growth factor in the composition of Little (paragraph [025]) meeting the requirement of claim 11.  
For claim 14, the growth factor in Little is platelet derived growth factor (paragraph [025]) meeting the requirement of claim 14.
For claim 21, The composition of Littles is used to treat bone defect (paragraph (049])
Therefore, Little in view of Ghandi renders claims 1, 6, 9, 11, 14 and 21 prima facie obvious.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LITTLE et al. (WO 2014032099 A1, cited on 1449) in view of Ghandi et al. (US 20160100578 A1), as applied to claim 1, and further in view of Tan et al. (US 8906476 B2).
Little in view of Ghandi has been described above as rendering claim 1 prima facie obvious.
Little in view of Ghandi does not teach that the ionic liquid is any of the specific ionic liquid listed in claim 8.   
It is known at the effective date of the invention of the invention that glycerol formal and 1-ethyl-3-methylimidazolium acetate are functionally equivalent according to claim 7 of Tan.   Glycerol formal is one of the solvents used with SAIB (paragraphs [015] and [016]).  
Therefore, at the effective date of the invention one having ordinary skill in the art would have been motivated use 1-ethyl-3-methylimidazolium acetate in the composition of Little with the expectation that the SAIB would be dissolved in the 1-ethyl-3-methylimidazolium acetate.

Claims 1-3, 5, 6, 9, 11, 13, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipton et al. (US 5,968,542) in view of Ghandi et al. (US 20160100578 A1).
Tipton discloses composition comprising HVCLM, additives namely biodegradable polymers such as chitin and PLGA, polylactides, chitosan and terpolymers, copolymers, oxidized cellulose, and mixtures thereof (column 6, lines 5-10, 25-41).   SAIB is the HVLCM (column 7, line 44).   The composition contains biologically active agents such as antibiotics, growth factors (column 12, lines 13-23).   The antibiotics are bacitracin, tetracycline, streptomycin and others listed in column 7, lines 54-65). 
For claim 1, the difference between Tipton and the claim is that the composition of Little does not contain ionic liquid as required by claim 1. 
It is known at the effective date of the invention in the art that ionic liquid has antimicrobial activity according to Ghandi (paragraph 0178) and in the Ghandi case, devices 
Therefore, at the effective date of the invention one having ordinary skill in the art would have been motivated to add ionic liquid to the composition of Tipton with the expectation that the ionic liquid would effective inhibit microbial infection that affects implants. 
For claims 2 and 3, SAIB in Figure 4 is 40% (column 4, lines 25-30) with the 40% anticipating the claimed range of 30-50% of claim 3; renders obvious the range of 10-60% on claim 2.   
For claim 5, SAIB in Figure 8 is 64% (column 4, lines 44-47) with the 64% anticipating the claimed range of 55-65% of claim 5.
For claim 6, it flows that the modified composition of Little containing the heparin and the ionic liquid has the heparin dissolved in the ionic liquid.
 For claim 9, the scaffolding contains tricalcium phosphate (column 12, lines 16-18) meeting the requirement of claim 9.
For claim 11, when the composition contains growth factors (column 12, line 23) meeting the requirement of claim 11.
For claim 13, the composition of Tipton contains antibiotic such as bacitracin, tetracycline, streptomycin (column 7, lines 54-65).
For claim 16, the PLGA or PLA meets the requirement of claim 16.
For claim 21
Therefore, Tipton in view of Ghandi renders claims 1-3, 6, 6, 9, 11, 13, 16 and 21 prima facie obvious.

Claim Objections
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BLESSING M FUBARA/Primary Examiner, Art Unit 1613